Citation Nr: 1642569	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than January 25, 2007, for the grant of service connection for chronic paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1970. 

This matter comes to the Board of Veterans' Appeals from a December 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  The claims file is currently under the jurisdiction of the VA Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a June 2016 Board videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  VA treatment records show that paranoid-type schizophrenia was diagnosed on January 25, 2007.

2.  On June 27, 2007, the Veteran filed a claim of entitlement to service connection for paranoid schizophrenia, and the AMC granted entitlement to service connection for chronic paranoid schizophrenia effective January 25, 2007.

3.  The weight of evidence shows that no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for chronic paranoid schizophrenia was presented to VA prior to January 25, 2007.



CONCLUSION OF LAW

The criteria for an effective date prior to January 25, 2007 for the grant of service connection for chronic paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter dated August 29, 2007, which was sent following the Veteran's claim for service connection.  See 38 U.S.C.A. § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  

Relevant law and regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a) (2015).  

The effective date for an award of service connection for a disability shall be the day following separation from active service or date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date shall be date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments, however, are only effective for claims filed on or after March 24, 2015.  As the claim for entitlement to service connection for chronic paranoid schizophrenia was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Analysis

VA treatment records show that paranoid-type schizophrenia was diagnosed on January 25, 2007.  On June 27, 2007, the Veteran filed a claim of entitlement to service connection for paranoid schizophrenia.  VA granted service connection for chronic paranoid schizophrenia effective January 25, 2007, on the basis that a VA treatment record shows that disorder was diagnosed that day.  The Veteran was discharged from his active service in February 1970. 

A review of the claims file reveals no formal claim, informal claim, or written intent to file a claim of service connection for a psychiatric disorder was presented between February 1970 and January 25, 2007.  Neither the Veteran nor his representative has identified any document dated prior to January 25, 2007, that is in the record indicating an intent to claim service connection for a psychiatric disorder.

At the hearing, the Veteran testified that he filed a claim of entitlement to service connection for a passive-aggressive personality disorder when he filed his claim for entitlement to service connection for residuals of a shrapnel wound.  Hearing transcript, pages 10-17.  In January 1974, the Veteran filed a VA Form 21-526 (veteran's application for compensation or pension) in which he stated that he was seeking service connection for a shrapnel wound to the right third finger and a sinus disorder.  He did not indicate that he was seeking service connection for a personality disorder or other psychiatric disorder.  Similarly, in June 1976 the Veteran filed a VA Form 21-526 in which he stated that he was seeking service connection for a shrapnel wound to the right third finger.  He did not indicate that he was seeking service connection for a personality disorder or other psychiatric disorder.  

The Veteran's representative argued at the hearing that there was an intent to file a claim for service connection for a psychiatric disorder but that no one would help the Veteran with his claim.  Hearing transcript, page 20.  Moreover, the Veteran appears to be claiming that he filed a separate claim indicating an intent to seek service connection for a personality disorder or other psychiatric disorder and that this claim is separate from the ones of record regarding a shrapnel wound and a sinus disorder.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. 

Applying the presumption of regularity to VA, there is no clear evidence to the contrary showing that the Veteran submitted a formal claim, an informal claim, or a written intent to file a claim of service connection for a personality disorder or other psychiatric disorder between February 1970 and January 25, 2007, and that he was not provided assistance by VA in his attempt to file that claim.

To some degree, the Veteran appears to be raising an argument couched in equity.  He contends that the schizophrenia was misdiagnosed in service as a personality disorder, which led him to not file a claim in 1970, and that he has had schizophrenia since active service as demonstrated by the medical evidence of record.  Therefore, he argues that he should receive compensation from February 1970.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations, which provide that the effective date is based on the date of receipt of the claim if the date of receipt is later than when entitlement arose - that is, when a veteran developed the disease.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than January 25, 2007, for the grant of service connection for chronic paranoid schizophrenia is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an effective date earlier than January 25, 2007, for the grant of service connection for chronic paranoid schizophrenia, is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


